Citation Nr: 1618982	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-45 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include degenerative joint disease and tinea pedis (claimed as jungle rot).

2.  Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2013, the Board remanded the claim for additional development and adjudicative action.  The matter has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  The Veteran's bilateral tinea pedis is etiologically related to service. 

2. The preponderance of the evidence is against a finding that the Veteran's degenerative joint disease of the bilateral feet is etiologically related to service.

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral shoulder disability is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral tinea pedis have been met.  	 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303; 3.304 (2015).

2.  The criteria for service connection for degenerative arthritis of the bilateral feet have not been met.  38 U.S.C.A. § 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.309 (2015).

3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§1101, 1116, 1131, 5103(a), 5103A, 5107 (West 2014); 	  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran was provided with the relevant notice and information in an April 2008 letter, prior to the adjudication of his claims.  Pelegrini v. Principi, 	 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter informed the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in an October 2013 supplemental statement of the case.

VA has also fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received, and obtaining  service treatment records (STRs) and post-service VA treatment records.  Additionally, the RO sent the Veteran a letter in April 2009, which requested that the Veteran clarify his bilateral foot claim; however, the Veteran did not provide a response.  

In compliance with the September 2013 Board remade, the RO afforded the Veteran a VA examination to determine the etiology of the Veteran's bilateral foot disability and his bilateral shoulder disability.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these issues.  Thus, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

Merits of the Service Connection Claims

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131;	
 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic disabilities, including degenerative arthritis, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 	 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral foot disability

The Veteran seeks entitlement to service connection for a bilateral foot disability.  He contends that he had "jungle rot" in service, and has had problems with his feet ever since, which he currently treats in order to prevent recurrences.

Medical records reflect that the Veteran has been diagnosed with hallux valgus, bilateral calcaneal (heel) spur with first met phalangeal degenerative joint disease, bilateral plantar facitis, right foot mucoid cyst, left Achilles insertion enthesopathy, and tinea pedis (currently resolved).  See the September 2013 VA examination.  Therefore, the first element of a direct service connection claim is satisfied.  See Hickson, 12 Vet. App. at 253.

A review of the Veteran's STRs reflects that, in May 1967, the Veteran was treated once for tinea pedis (Athlete's foot).  The STRs are silent for complaints, treatment or diagnoses of the other currently diagnosed foot conditions.  Although his October 1968 separation Report of Medical Examination indicates that clinical evaluation of his feet was normal at the time of separation, the Veteran noted foot trouble on his October 1968 Report of Medical History.  Accordingly, the second element of a service connection claim is also satisfied.  See Hickson, 12 Vet. App. at 253; Shedden, 381 F.3d at 1167.

As to the final element for service connection, that of a nexus between his current bilateral foot disability and his in-service bilateral foot problem, the Veteran has asserted that his current bilateral foot condition, described as burning and stinging, was caused by walking through swamps in Vietnam.  See the December 2007 VA treatment records.

Post-service treatment records show that the Veteran was treated for a cyst on top of his right third toe.  See August 2010 VAMC Madison treatment record.  He underwent an Agent Orange examination in January 2000.  See the January 2000 VAMC Madison treatment records.  All Agent Orange labs were normal and there was no evidence of any Agent Orange related disease.  

During a September 2013 VA examination, the examiner noted the Veteran's diagnosis and treatment of tinea pedis in service.  The Veteran reported that he sometimes experiences mild symptoms and flare-ups of the tinea pedis, which require the use of medication.  In this regard, the Veteran described symptoms of dead itchy skin between his toes.  The Veteran further reported that in the previous year, he had been treated with topical medication for his foot condition.  He reported the current use of an over-the-counter foot powder to keep his feet dry.  Following a review of the claims file and examination of the Veteran, the examiner indicated that the Veteran had no current evidence of tinea pedis, as it was currently resolved.  He reasoned that based on the evidence of tinea pedis in the STRs, the Veteran's testimony and the fact that tinea pedis often becomes a chronic intermittent condition, it was as likely as not that the Veteran still suffers from intermittent episodes of tinea pedis that was caused by, and related to, his in-service tinea pedis.

The examiner further noted the Veteran's diagnoses of hallux valgus, bilateral calcaneal (heel) spur with first metaphalangeal degenerative joint disease, bilateral plantar facitis, fight foot mucoid cyst, and left Achilles insertion enthesopathy.  He opined that none of these diagnoses were caused by, or related to, service, including his complaints of bilateral foot issues noted on his separation Report of Medical History, and environmental exposures.  He reasoned that environmental exposures are not attributable to the Veteran's foot conditions because they do not cause the Veteran's currently diagnosed conditions.  He further reasoned that because these foot conditions are more recent in onset, they are more likely age related.

The medical evidence of record warrants service connection for tinea pedis.  The Veteran has experienced symptoms of tinea pedis since he submitted his claim for service connection for a bilateral foot disability.  Although tinea pedis was not specifically evidenced at the time of the September 2013 VA examination, the examiner provided an adequate opinion that his post-service symptoms of tinea pedis are related to his in-service tinea pedis.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  While Ardison involved a claim for an increased rating claim for tinea pedis, rather than a service connection claim, that decision clearly reflected the fact that tinea pedia consisted of active and inactive stages during which the disorder may improve.  This appears to be the case here, as the Veteran has reported the continuous use of medication to keep his tinea pedis in check.  

The Board notes the Veteran's diagnoses of other foot conditions; however, the evidence does not support a finding that any of the other diagnoses of the feet are related to service, nor does the record indicate that the Veteran has made specific contentions regarding such a nexus.  In this regard, the Veteran's substantive appeal form indicates that the Veteran's claim for service connection is based on his symptoms of "jungle rot." Moreover, the evidence supports a finding that the Veteran's other foot conditions, including hallux valgus, bilateral calcaneal (heel) spur with first metaphalangeal degenerative joint disease, bilateral plantar facitis, fight foot mucoid cyst, and left Achilles insertion enthesopathy are related to his age, and not his active service.

Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed tinea pedis and active military service.  Therefore, service connection for tinea pedis, and no other foot condition, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral shoulder disability

The Veteran contends that he developed a bilateral shoulder disability as a result of lifting 100 pound barrels off of ships while in service.  He indicated that he sought medical attention for his shoulders within two weeks of arriving in Vietnam.  As a result, he was placed on guard duty for several weeks.  See the November 2009 VA Form 9.  He has current diagnoses of degenerative joint disease of the bilateral shoulders and bilateral rotator cuff tears; therefore, he has a current disability.


Specific listed conditions are subject to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country or otherwise set foot on the landmass.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been present within the land borders of Vietnam at some point in the course of his military duty to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116 (a)(1) and 38 C.F.R. § 3.307 (a)(6)(iii).

Here, although there is evidence that the Veteran had service in Vietnam and the Veteran had a diagnosis of bilateral rotator cuff tears/degenerative arthritis, the Board notes that neither rotator cuff tears, nor degenerative arthritis are conditions listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e). Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted. 

Notwithstanding the foregoing, the appellant may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 	 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Also, in the case of any veteran who served for ninety (90) days or more during a period of war, a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease. 38 U.S.C.A. § 1112(a)(1) (West 2014).

Based on the evidence, service connection for a bilateral shoulder disability is not warranted.  STRs are silent for complaints, treatment and diagnoses of any bilateral shoulder injuries.  Clinical evaluation of the shoulders was normal during the separation examination.  

Post-service medical records reflect complaints and treatment of shoulder pain.  As indicated above, the Veteran underwent an Agent Orange in January 2000; however, there was no evidence of any Agent Orange related diseases.  The Veteran reported having chronic problems with his joints since he left Vietnam; however, he indicated that 10 years prior, he had aching pain in both shoulders that had resolved within 6 months.  In February 2006, mild degenerative changes of the bilateral shoulder were found.  See the February 2006 VAMC Madison treatment records.  The Veteran reported a history of right shoulder dysfunction that began 8-10 years prior.  Later in 2006, the Veteran was diagnosed with moderate degenerative joint changes of the bilateral shoulders and likely rotator cuff injuries.  See the June 2006 VAMC Dubuque treatment records.  An October 2007 VAMC Omaha treatment record indicates that the Veteran had degenerative changes of both acromioclavicular joints, including periarticular sclerosis and osteophytes.  No osseous lesions were identified.  The examiner noted mild cranial displacement of the humeral head.  In May 2015, the Veteran developed left clavicular-acromial cysts, which the examiner attributed to his degenerative joint disease.  See the August 2015 VAMC Milwaukee treatment record.  

In September 2013, the Veteran underwent a VA examination to determine the etiology of any bilateral shoulder condition.  Upon review of the Veteran's file and examination of the Veteran, the examiner opined that it was less likely than not that his degenerative joint disease of the bilateral shoulders with chronic rotator cuff tears was caused by, or related to service, to include unloading ships and environmental exposures.  He reasoned that environmental exposures do not cause degenerative joint disease or rotator cuff tears.  He further reasoned that it was unlikely that the Veteran's short two-week period of lifting heavy barrels while in service predisposed him to his current arthritis and rotator cuff tears.  The examiner determined that it was more likely that the Veteran's age and 30 years of restoring and moving antique furniture were the causes of his bilateral shoulder disability.

Compensably disabling arthritis is also not shown within a year of separation from active duty.  Rather, the first mention of arthritis of the shoulders is shown in 2006. A review of the record discloses that the Veteran's disabilities manifested decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities directly to service.  There is no competent evidence or opinion that the Veteran's shoulder disabilities are related to his military service and neither the Veteran, nor his representative, has presented any such competent opinion.  Rather, it was found in the September 2013 VA examination that the Veteran's bilateral shoulder disability was commensurate with the Veteran's age and years of post-service employment of restoring and moving antique furniture.

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and provided his opinions following a review of the claims folder and a complete physical examination of the Veteran.  There is no pertinent opinion to the contrary.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's bilateral shoulder disability is related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report shoulder pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, arthritis of the bilateral shoulders and bilateral rotator cuff tears, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinea pedis is granted.

Service connection for degenerative arthritis of the bilateral feet is denied.

Service connection for a bilateral shoulder disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


